Citation Nr: 0306310	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  90-44 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1979 to August 
1980.

In March 1986, the Board of Veterans' Appeals (the Board) 
denied service connection for schizophrenia on the basis that 
it had pre-existed service and was not aggravated in or by 
service.  

The veteran endeavored to reopen his claim with evidence 
submitted in August 1989.  This current appeal initially 
arose from the December 1989 rating decision by the RO to 
deny that new and material evidence had been received to 
reopen the claim for entitlement to service connection for 
schizophrenia.  

The Board first remanded the case in April 1991.  

In March 1998, the Board again remanded the case for 
development to include a personal hearing.  A hearing was 
scheduled but the veteran cancelled the hearing and asked 
that the case be returned to the Board.

The Board notes that the veteran has long been service-
connected for organic brain syndrome as well as residuals of 
a linear skull fracture and cerebral concussion.  During the 
course of the current appeal he has sought and received 
increased evaluations for the organic brain syndrome 
disability on both the basis of various periods of 
hospitalization and schedularly.  In 1997, the RO assigned a 
100 percent evaluation for the veteran's service-connected 
organic brain syndrome, effective in February 1991.

Since January 9, 2003, the veteran has held by the RO to be 
incompetent and his sister has been named as his custodian 
for handling VA compensation benefit purposes only.  He has 
been so notified and has not disagreed with that 
determination.

FINDINGS OF FACT

1.  The Board denied service connection for schizophrenia in 
1986; the RO denied the reopening of the veteran's claim in a 
final decision in 1989.  

2.  The additional evidence, including a recent Social 
Security Administration (SSA) determination, which has been 
submitted since the final 1989 RO denial of the claim of 
service connection for an acquired psychiatric disorder, 
bears directly and substantially on the specific matter and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSION OF LAW

The additional evidence presented since the 1989 RO decision 
is new and material, and the claim for service connection for 
an acquired psychiatric disorder to include schizophrenia has 
been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, the VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A 
(West Supp. 2002).

Given the ultimate nature of the holding in this case, it is 
unnecessary to go into great detail as to the satisfactory 
fulfillment of the requirements of the new regulations other 
than to note that it suffices that the Board finds that the 
VA's duties have been fulfilled.  

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131 (West 2002).  Additional specific criteria 
and guidelines, some of a relatively new origin, are in place 
for what constitutes aggravation.

The chronicity provision of 38 C.F. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

The Board denied the veteran's claim for service connection 
for schizophrenia in 1986.  That decision was on the basis 
that the veteran's schizophrenia had pre-existed service and 
had not been aggravated therein.  In subsequent endeavor to 
reopen his claim in 1989, the veteran submitted additional 
clinical evidence with regard to his mental health and how it 
related to service in and since service,.  The RO denied the 
veteran's claim to reopen with new and material evidence in 
1989.  It was from that decision that the appeal was 
initiated.  

Since then, the case had been remanded twice by the Board, 
and extensive new substantive clinical evidence has been 
introduced into the file.  

Parenthetically, the Board would note that segments of this 
evidence will need to be addressed further in subsequent 
decisions at one or another adjudicative level since there 
are questions raised thereby as to whether the veteran does 
indeed have a separate disability diagnosable as 
schizophrenia or whether his entire disability picture is 
reflected in residuals of organic brain syndrome (for which 
he also has service connection).

However, with regard to the sole issue at hand, and without 
regard to the substantive nature of the clinical and 
evaluative evidence contained therein, the Board notes that 
there is also of record a determination rendered in April 
2001 by the SSA which found that the veteran was totally 
disabled due to schizophrenia which was a result of his 
military service.  Because this goes directly to the 
essential element of the claim, it is clearly so significant 
that it must be considered.  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case, the recently 
acquired evidence, to include the SSA determination, is 
presumed to be credible for purposes of reopening the claim.  
New and material evidence having been submitted, the claim is 
reopened.  


ORDER

New and material evidence has been received to reopen the 
claim for entitlement to service connection to schizophrenia; 
to that extent, the appeal is allowed.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

